DETAILED ACTION
	This action is in response to the amendment filed 1/24/2022. Currently, claims 1-5, 9, 15 and 19-31 are pending in the application. Claims 6-8, 10-14 and 16-18 are cancelled by Applicant. New claims 21-31 are added by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous objection to claim 1. Applicant’s amendment to claim 3 is sufficient to overcome the previous objection to claim 3. Applicant’s amendment to claim 9 is sufficient to overcome the previous objection to claim 9. Applicant’s amendment to claim 19 is sufficient to overcome the previous objection to claim 19. Applicant’s amendment to claim 20 is sufficient to overcome the previous objections to claim 20.
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 15 is sufficient to overcome the previous rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 19 is sufficient to overcome the previous rejections of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 20 is sufficient to overcome the previous rejections of claim 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that the amendment to claim 1 is sufficient to avoid the claim limitations “securing device” and “tightening system” from being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. In response, the examiner respectfully disagrees. These claim limitations remain interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) uses a generic placeholder (“device,” “system”) that is coupled with functional language (“securing,” “tightening”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  While claim 1 is amended to recite additional structure, the claim limitations “securing device” and “tightening system” themselves were not amended and still use a generic placeholder (“device,” “system”) that is coupled with functional language (“securing,” “tightening”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Therefore, claim limitations “securing device” and “tightening system” remain interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as detailed below. As noted below, if applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, 19 and 20. When reading the preamble in the context of the entire claim, the recitation “ankle-foot orthosis” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
In response to Applicant’s argument that Hammerslag et al. does not teach the claimed connecting portion having a curved cross-section across the width of the connecting portion, the examiner respectfully disagrees. As clarified in the annotated copy of Figure 9 of Hammerslag et al. provided below, Hammerslag et al. teaches a connecting portion (as defined in the annotated copy of Figure 9 provided below) having a curved cross section across a width of the connecting portion (Figure 9 teaches the connecting portion being curved across its entire width).
In response to Applicant’s argument that Hammerslag et al. does not teach the anterior assembly being suspended by the strut above the footplate by a clearance, the examiner again respectfully disagrees. As detailed below, Hammerslag et al. teaches the securing device (tongue 415) adapted to secure to a lower leg ([0074] teaches the tongue 415 being secured to the “foot and ankle,” which are part of the lower leg) above (Figure 7 teaches the tongue 415 being positioned higher than the base or foot bed 413) the footplate (base or foot bed 413) by being suspended ([0079] teaches the tongue 415 including guides “that guide the lace 423 across the tongue 415 when the brace 420 is closed and maintain a connection between the tongue 415 and the brace 420 when the brace 420 is in its open configuration;” thus, the tongue 415 is hung/suspended from the strut via lace 423 and the guides positioned on tongue 415; this configuration enables the tongue 415 to hang from the strut via lace 423, such that a space is provided between tongue 415 and the strut) by the strut (as defined in the annotated copy of Figure 9 provided below, which includes first and second sides 410, 412) above the footplate (base or foot bed 413) by a clearance (the space between tongue 415 and the base or foot bed 413).

Claim Objections
Claims 1, 19 and 20 are objected to because of the following informalities:  claims 1, 19 and 20 recite “the footplate having medial and lateral edges extending from the heel portion to the midfoot portion,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claims 1, 19 and 20 are objected to because of the following informalities:  claims 1, 19 and 20 recite “the strut extending upwardly from the connecting portion,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites an anterior assembly adapted to secure to a lower leg “above the footplate by being suspended by the strut above the footplate by a clearance, the anterior assembly having an anterior strut,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites the anterior shell “extending laterally from the anterior strut,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  claim 1 recites “the cable extending between the anterior assembly and the base unit,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “the anterior shell” should be amended to recite ---the at least one anterior shell---.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “a lower leg” in line 2 should be amended to recite ---the lower leg---.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  claim 9 recites “first and second strap members,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  claim 19 recites the securing device adapted to secure to a lower leg “above the footplate by being suspended by the strut above the footplate by a clearance, the anterior assembly having an anterior strut,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  claim 20 recites the securing device adapted to secure to a lower leg “above the footplate by being suspended by the strut above the footplate by a clearance, the anterior assembly having an anterior strut,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  claim 20 recites “first and second strap members,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.
Claims 21, 23 and 25 are objected to because of the following informalities:  claims 21, 23 and 25 recite “the strut has parallel opposed edges forming a width of the strut and extending along a length of the strut from the first end,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securing device” and “tightening system” in claims 1, 19 and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant’s specification teaches the following structure corresponding to the claimed “securing device:” an anterior shell.
Applicant’s specification teaches the following structure corresponding to the claimed “tightening system:” a cable, a dial tensioner and at least one guide.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9, 15, 21, 22, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the medial and lateral edges extending from opposed sides of the connecting portion.” No support is provided for this claim limitation in Applicant’s specification as originally filed. First, there is no description of this configuration in Applicant’s original specification. Further, Applicant’s Figures teach the medial and lateral edges extending from the heel portion (as previously recited in claim 1), and not from the connecting portion. With reference to Applicant’s Figure 1 (which is taught in [0213] of the publication of the present application to be “similar” to the elected species of Figures 27-30), it is clear that the medial and lateral edges (17, 19) extend from the heel portion (15), and not from the connecting portion (9a) as claimed. The heel portion (15) is positioned between the connecting portion (9a) and the medial and lateral edges (17, 19) (as explicitly taught in [0077] of the publication of the present application) and thus, the heel portion (15) is the structure that connects to the medial and lateral edges (17, 19) such that they extend directly therefrom. Claims 2-5, 9, 15, 21, 22, 27 and 28 depend on claim 1 and therefore, include the same error.
Claims 1-5, 9, 15, 21, 22, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 3 recite “at least one anterior shell.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification only teaches three anterior shells (upper anterior shell 273a, a middle anterior shell 273b, and a lower anterior shell 273c), and not any number of anterior shells as claimed. Claims 2-5, 9, 15, 21, 22, 27 and 28 depend on claim 1 and therefore, include the same error.
Claims 1-5, 9, 15, 21, 22, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the base unit secured to the anterior assembly by at least one strap.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification only teaches the base unit 275 being secured to the anterior assembly 273 by “a pair of strap members 283” (see [0217] of the publication of the present application and Applicant’s Figures 27 and 30), and not by any number of straps as claimed. Note: claims 9 and 15 also recite this “at least one strap.” Claims 2-5, 9, 15, 21, 22, 27 and 28 depend on claim 1 and therefore, include the same error.
Claims 1-5, 9, 15, 21, 22, 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the tightening system including at least one cable.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification only teaches the tightening system 277 including a single cable 281, and not any number of cables as claimed. Claims 2-5, 9, 15, 21, 22, 27 and 28 depend on claim 1 and therefore, include the same error.
Claims 19, 23, 24, 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites “the medial and lateral edges extending from opposed sides of the connecting portion.” No support is provided for this claim limitation in Applicant’s specification as originally filed. First, there is no description of this configuration in Applicant’s original specification. Further, Applicant’s Figures teach the medial and lateral edges extending from the heel portion (as previously recited in claim 1), and not from the connecting portion. With reference to Applicant’s Figure 1 (which is taught in [0213] of the publication of the present application to be “similar” to the elected species of Figures 27-30), it is clear that the medial and lateral edges (17, 19) extend from the heel portion (15), and not from the connecting portion (9a) as claimed. The heel portion (15) is positioned between the connecting portion (9a) and the medial and lateral edges (17, 19) (as explicitly taught in [0077] of the publication of the present application) and thus, the heel portion (15) is the structure that connects to the medial and lateral edges (17, 19) such that they extend directly therefrom. Claims 23, 24, 29 and 30 depend on claim 19 and therefore, include the same error.
Claims 20, 25, 26 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites “the medial and lateral edges extending from opposed sides of the connecting portion.” No support is provided for this claim limitation in Applicant’s specification as originally filed. First, there is no description of this configuration in Applicant’s original specification. Further, Applicant’s Figures teach the medial and lateral edges extending from the heel portion (as previously recited in claim 1), and not from the connecting portion. With reference to Applicant’s Figure 1 (which is taught in [0213] of the publication of the present application to be “similar” to the elected species of Figures 27-30), it is clear that the medial and lateral edges (17, 19) extend from the heel portion (15), and not from the connecting portion (9a) as claimed. The heel portion (15) is positioned between the connecting portion (9a) and the medial and lateral edges (17, 19) (as explicitly taught in [0077] of the publication of the present application) and thus, the heel portion (15) is the structure that connects to the medial and lateral edges (17, 19) such that they extend directly therefrom. Claims 25, 26 and 31 depend on claim 20 and therefore, include the same error.
Claims 27 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 27 recites “the footplate, connecting portion and the strut are formed from at least one plastic material.” No support is provided for this claim limitation in Applicant’s specification as originally filed. While Applicant’s original specification teaches the footplate being made of “one or more rigid plastic materials” (see [0115] of the publication of the present application), there is no teaching of the connecting portion and the strut also being formed of at least one plastic material as claimed. Applicant’s specification teaches the connecting portion being formed a single (not “at least one,” as claimed) plastic material (see [0124] of the publication of the present application) and does not teach the strut being made of plastic. Claim 27 depends on claim 28 and therefore, includes the same error.
Claims 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 29 recites “the footplate, connecting portion and the strut are formed from at least one plastic material.” No support is provided for this claim limitation in Applicant’s specification as originally filed. While Applicant’s original specification teaches the footplate being made of “one or more rigid plastic materials” (see [0115] of the publication of the present application), there is no teaching of the connecting portion and the strut also being formed of at least one plastic material as claimed. Applicant’s specification teaches the connecting portion being formed a single (not “at least one,” as claimed) plastic material (see [0124] of the publication of the present application) and does not teach the strut being made of plastic. Claim 30 depends on claim 29 and therefore, includes the same error.
Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 31 recites “the footplate, connecting portion and the strut are formed from at least one plastic material.” No support is provided for this claim limitation in Applicant’s specification as originally filed. While Applicant’s original specification teaches the footplate being made of “one or more rigid plastic materials” (see [0115] of the publication of the present application), there is no teaching of the connecting portion and the strut also being formed of at least one plastic material as claimed. Applicant’s specification teaches the connecting portion being formed a single (not “at least one,” as claimed) plastic material (see [0124] of the publication of the present application) and does not teach the strut being made of plastic.
Claims 22, 24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 22, 24 and 26 recite “a width of the strut is confined within the heel portion of the footplate along an entirety of a length of the strut.” No support is provided for this claim limitation in Applicant’s specification as originally filed. There is absolutely no teaching in Applicant’s original specification of the strut being confined within the heel portion. “Confine” is defined “to enclose within bounds” (see attached definition of “confine”). Applicant’s specification as originally filed does not teach the strut 269 being enclosed within the heel portion. To the contrary, Applicant’s Figures 27-30 clearly show the strut 269 being a structure that is separate and distinct from the heel portion of the footplate 267.  Figures 27-30 teach that the strut 269 is not enclosed or covered by the heel portion of the footplate 267 and thus, it is clear that the strut 269 is not confined within the heel portion of the footplate 267 (as claimed).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 9, 15, 21, 22, 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the cable" in line 20 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-5, 9, 15, 21, 22, 27 and 28 depend on claim 1 and therefore, include the same error.
Claims 4, 5, 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4, 5, 9 and 15 recite the limitation “the anterior shell.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation "the cable" (twice recited).  There is insufficient antecedent basis for this limitation in the claim.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammerslag et al. (US 2008/0066272).

    PNG
    media_image1.png
    555
    466
    media_image1.png
    Greyscale

In regards to claim 19, Hammerslag et al. teaches in Figures 7 and 9, [0074] and [0076] a footplate (base or foot bed 413) having a heel portion (as defined in the annotated copy of Figure 9 provided below) at a posterior end (rearward end) of the footplate (base or foot bed 413), a midfoot portion (as defined in the annotated copy of Figure 9 provided below), and a longitudinal axis (as defined in the annotated copy of Figure 9 provided below) extending between (as shown in Figure 9) the heel portion (as defined in the annotated copy of Figure 9 provided below) and the midfoot portion (as defined in the annotated copy of Figure 9 provided below), the footplate (base or foot bed 413) having medial and lateral edges (as defined in the annotated copy of Figure 9 provided below) extending from (as shown in Figure 9) the heel portion (as defined in the annotated copy of Figure 9 provided below) to the midfoot portion (as defined in the annotated copy of Figure 9 provided below) and corresponding to a shape of a user’s foot (Figure 9 teaches the medial and lateral edges being contoured to correspond to the curvature of a user’s foot); a strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) having a first end (bottom end) securing to (as shown in Figure 9) the footplate (base or foot bed 413) at (as shown in Figure 9) the heel portion (as defined in the annotated copy of Figure 9 provided below) by (Figure 9 teaches the strut being connected to the base or foot bed 413 at the location of the connecting portion) a connecting portion (as defined in the annotated copy of Figure 9 provided below) having a curved cross section across a width of the connecting portion (Figure 9 teaches the connecting portion being curved across its entire width), the medial and lateral edges (as defined in the annotated copy of Figure 9 provided below) extending from opposed sides of (Figure 9 teaches the medial and lateral edges extending from respective left and right ends of the connecting portion) the connecting portion (as defined in the annotated copy of Figure 9 provided below), the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) extending upwardly from (as shown in Figure 9) the connecting portion (as defined in the annotated copy of Figure 9 provided below) and having a second end (top end) opposite the first end (bottom end); a securing device (tongue 415) secured to (Figure 7 shows the tongue 415 being joined to and in contact with the top end of the strut) the second end (top end) of the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412), the securing device (tongue 415) arranged to form a variable circumference with (as taught in claim 1, operation of the tightening mechanism 425 functions “to apply tension on the lace, thereby advancing the opposed guides towards each other;” as shown in Figure 7, moving the opposed guides 450 toward each other would function to tighten the brace 420 such that the circumference formed by the tongue 415 and the strut is made smaller) the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) and extend about a user’s lower leg (as shown in Figure 7, the tongue 415 is positioned and configured such that it can curve around a user’s ankle, which is part of the lower leg), the securing device (tongue 415) including an anterior shell (as shown in Figures 7 and 9, the tongue 415 is structured as a shell that is configured to be positioned on the anterior side of a user’s leg) sized and configured short an entirety of the variable circumference (as shown in Figures 7 and 9, tongue 415 does not extend about the entire circumference formed by the tongue 415 and the strut), the anterior shell (tongue 415) being formed from a rigid or semi-rigid formable material arranged for customization to a lower leg ([0074] teaches “tongue 415 may include a rigid or substantially rigid member on the outside to provide stability and protection and a softer, more resilient member on the inside to cushion the foot and ankle;” [0074] teaches that the tongue 415 includes “a softer, more resilient member on the inside to cushion the foot and ankle,” which is taught in [0074] to be similar to the “more resilient foam or air filled member” on the inside of the foot brace 420, which can “mold to and form a comfortable fitting against the foot and ankle”), the securing device (tongue 415) adapted to secure to a lower leg ([0074] teaches the tongue 415 being secured to the “foot and ankle,” which are part of the lower leg) above (Figure 7 teaches the tongue 415 being positioned higher than the base or foot bed 413) the footplate (base or foot bed 413) by being suspended ([0079] teaches the tongue 415 including guides “that guide the lace 423 across the tongue 415 when the brace 420 is closed and maintain a connection between the tongue 415 and the brace 420 when the brace 420 is in its open configuration;” thus, the tongue 415 is hung/suspended from the strut via lace 423 and the guides positioned on tongue 415; this configuration enables the tongue 415 to hang from the strut via lace 423, such that a space is provided between tongue 415 and the strut) by the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) above the footplate (base or foot bed 413) by a clearance (the space between tongue 415 and the base or foot bed 413); a tightening system (closure system 422, tightening mechanism 425) arranged to vary the variable circumference of (as taught in claim 1, operation of the tightening mechanism 425 functions “to apply tension on the lace, thereby advancing the opposed guides towards each other;” as shown in Figure 7, moving the opposed guides 450 toward each other would function to tighten the brace 420 such that the tongue 415 is tightened around the user’s lower leg, which would decrease the circumference of the tongue 415) the securing device (tongue 415), the tightening system (closure system 422, tightening mechanism 425) comprising a cable (lace or cable 423; [0076] teaches that “the lacing or closure system 422 includes the lace 423”) extending about at least a portion of the variable circumference of (as shown in Figure 7) the securing device (tongue 415), a dial tensioner (tightening mechanism 425; taught in [0076] to include knob 462; knob 462 is shown in Figure 7 to be structured as a circular dial) connecting to (indirectly, via first side 410, as shown in Figure 7) the anterior shell (tongue 415) arranged to regulate tension in (the abstract teaches that the tightening mechanism functions “to place tension on the lace;” [0076] teaches “the user releases tension on the lacing system 422 by, for example, pulling on the knob 462 of the tightening mechanism 425”) the cable (lace or cable 423), and at least one guide (guides 450) located on at least one of the strut (Figure 7 teaches the guides 450 being positioned on the first and second sides 410, 412 of the strut) or anterior shell to route (Figure 7 teaches the lace or cable 423 being routed through guides 450 such that the position of the lace or cable 423 is directed by guides 450) the cable (lace or cable 423), the cable (lace or cable 423) slidable relative to ([0013] teaches that the lace or cable 423 can “slide through the guide members”) the at least one guide (guides 450).

    PNG
    media_image2.png
    660
    640
    media_image2.png
    Greyscale

In regards to claim 23, Hammerslag et al. teaches the apparatus of claim 19. Hammerslag et al. teaches in Figure 9  that the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) has parallel opposed edges (as defined in the annotated copy of Figure 9 provided below) forming a width (extending between the parallel opposed edges when the strut is opened as shown in Figure 9) of the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) and extending along a length of the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) from (inasmuch as the opposed parallel edges are shown in Figure 9 to have a length that extends upward away from the bottom end of the strut) the first end (bottom end).

    PNG
    media_image3.png
    669
    574
    media_image3.png
    Greyscale

In regards to claim 24, Hammerslag et al. teaches the apparatus of claim 19. Hammerslag et al. teaches in Figure 9 that a width (the width of the strut that that is within the bounds of the heel portion as defined in the annotated copy of Figure 9 provided above) of the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) is confined within the heel portion (as defined in the annotated copy of Figure 9 provided above) of the footplate (base or foot bed 413) along an entirety of a length (the length of the strut that includes said width) of the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) (note: a “width” can be defined “a piece of the full wideness” and a “length” can be defined “a piece or portion of a certain or a known extent;” see attached definitions of “width” and “length”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 20, 25, 26 and 31 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammerslag et al. (US 2008/0066272) in view of Payton (US 4,057,056).
In regards to claim 20, Hammerslag et al. teaches in Figures 7 and 9, [0074] and [0076] a footplate (base or foot bed 413) having a heel portion (as defined in the annotated copy of Figure 9 provided below) at a posterior end (rearward end) of the footplate (base or foot bed 413), a midfoot portion (as defined in the annotated copy of Figure 9 provided below), and a longitudinal axis (as defined in the annotated copy of Figure 9 provided below) extending between (as shown in Figure 9) the heel portion (as defined in the annotated copy of Figure 9 provided below) and the midfoot portion (as defined in the annotated copy of Figure 9 provided below), the footplate (base or foot bed 413) having medial and lateral edges (as defined in the annotated copy of Figure 9 provided below) extending from (as shown in Figure 9) the heel portion (as defined in the annotated copy of Figure 9 provided below) to the midfoot portion (as defined in the annotated copy of Figure 9 provided below) and corresponding to a shape of a user’s foot (Figure 9 teaches the medial and lateral edges being contoured to correspond to the curvature of a user’s foot); a strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) having a first end (bottom end) securing to (as shown in Figure 9) the footplate (base or foot bed 413) at (as shown in Figure 9) the heel portion (as defined in the annotated copy of Figure 9 provided below) by (Figure 9 teaches the strut being connected to the base or foot bed 413 at the location of the connecting portion) a connecting portion (as defined in the annotated copy of Figure 9 provided below) having a curved cross section across a width of the connecting portion (Figure 9 teaches the connecting portion being curved across its entire width), the medial and lateral edges (as defined in the annotated copy of Figure 9 provided below) extending from opposed sides of (Figure 9 teaches the medial and lateral edges extending from respective left and right ends of the connecting portion) the connecting portion (as defined in the annotated copy of Figure 9 provided below), the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) extending upwardly from (as shown in Figure 9) the connecting portion (as defined in the annotated copy of Figure 9 provided below) and having a second end (top end) opposite the first end (bottom end); a securing device (tongue 415) secured to (Figure 7 shows the tongue 415 being joined to and in contact with the top end of the strut) the second end (top end) of the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412), the securing device (tongue 415) arranged to form a variable circumference with (as taught in claim 1, operation of the tightening mechanism 425 functions “to apply tension on the lace, thereby advancing the opposed guides towards each other;” as shown in Figure 7, moving the opposed guides 450 toward each other would function to tighten the brace 420 such that the circumference formed by the tongue 415 and the strut is made smaller) the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) and extend about a user’s lower leg (as shown in Figure 7, the tongue 415 is positioned and configured such that it can curve around a user’s ankle, which is part of the lower leg), the securing device (tongue 415) including an anterior shell (as shown in Figures 7 and 9, the tongue 415 is structured as a shell that is configured to be positioned on the anterior side of a user’s leg) sized and configured short an entirety of the variable circumference (as shown in Figures 7 and 9, tongue 415 does not extend about the entire circumference formed by the tongue 415 and the strut), the anterior shell (tongue 415) being formed from a rigid or semi-rigid formable material arranged for customization to a lower leg ([0074] teaches “tongue 415 may include a rigid or substantially rigid member on the outside to provide stability and protection and a softer, more resilient member on the inside to cushion the foot and ankle;” [0074] teaches that the tongue 415 includes “a softer, more resilient member on the inside to cushion the foot and ankle,” which is taught in [0074] to be similar to the “more resilient foam or air filled member” on the inside of the foot brace 420, which can “mold to and form a comfortable fitting against the foot and ankle”), the securing device (tongue 415) adapted to secure to a lower leg ([0074] teaches the tongue 415 being secured to the “foot and ankle,” which are part of the lower leg) above (Figure 7 teaches the tongue 415 being positioned higher than the base or foot bed 413) the footplate (base or foot bed 413) by being suspended ([0079] teaches the tongue 415 including guides “that guide the lace 423 across the tongue 415 when the brace 420 is closed and maintain a connection between the tongue 415 and the brace 420 when the brace 420 is in its open configuration;” thus, the tongue 415 is hung/suspended from the strut via lace 423 and the guides positioned on tongue 415; this configuration enables the tongue 415 to hang from the strut via lace 423, such that a space is provided between tongue 415 and the strut) by the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) above the footplate (base or foot bed 413) by a clearance (the space between tongue 415 and the base or foot bed 413); a tightening system (closure system 422, tightening mechanism 425) arranged to vary the variable circumference of (as taught in claim 1, operation of the tightening mechanism 425 functions “to apply tension on the lace, thereby advancing the opposed guides towards each other;” as shown in Figure 7, moving the opposed guides 450 toward each other would function to tighten the brace 420 such that the tongue 415 is tightened around the user’s lower leg, which would decrease the circumference of the tongue 415) the securing device (tongue 415), the tightening system (closure system 422, tightening mechanism 425) comprising a cable (lace or cable 423; [0076] teaches that “the lacing or closure system 422 includes the lace 423”) extending about at least a portion of the variable circumference of (as shown in Figure 7) the securing device (tongue 415), a dial tensioner (tightening mechanism 425; taught in [0076] to include knob 462; knob 462 is shown in Figure 7 to be structured as a circular dial) connecting to (indirectly, via first side 410, as shown in Figure 7) the anterior shell (tongue 415) arranged to regulate tension in (the abstract teaches that the tightening mechanism functions “to place tension on the lace;” [0076] teaches “the user releases tension on the lacing system 422 by, for example, pulling on the knob 462 of the tightening mechanism 425”) the cable (lace or cable 423), and at least one guide (guides 450) located on at least one of the strut (Figure 7 teaches the guides 450 being positioned on the first and second sides 410, 412 of the strut) or anterior shell to route (Figure 7 teaches the lace or cable 423 being routed through guides 450 such that the position of the lace or cable 423 is directed by guides 450) the cable (lace or cable 423), the cable (lace or cable 423) slidable relative to ([0013] teaches that the lace or cable 423 can “slide through the guide members”) the at least one guide (guides 450).

    PNG
    media_image2.png
    660
    640
    media_image2.png
    Greyscale

Hammerslag et al. does not teach wherein the securing device has at least one strap connecting the anterior shell to the strut, the least one strap being adjustable in length to form the variable circumference with the second end of the strut, the at least one strap comprising first and second strap members connecting to opposed sides of the anterior shell and respective opposed sides of the strut to circumferentially enclose the second end of the strut.
However, Payton teaches in Figures 1, 4 and 10 and column 7, lines 20-38 an analogous device wherein the securing device (tongue 70) has at least one strap (fabric straps 110, straps 120, straps 130) connecting (as shown in Figures 1, 4 and 10, straps 110, 120, 130 connect the tongue 70 to the shell 20 via fabric side members 30, 31) the anterior shell (tongue 70) to the strut (vertical extent of shell 20 and fabric side members 30, 31), the least one strap (fabric straps 110, straps 120, straps 130) being adjustable in length (via male and female fasteners, taught in column 7, lines 20-38) to form the variable circumference (as straps fabric straps 110, straps 120 and/or straps 120 are tightened, the tongue 70 is drawn closer to shell 20 and fabric side members 30, 31, which decreases the circumference formed by tongue 70, shell 20 and fabric side members 30, 31 at the top end of the shell 20 and fabric side members 30, 31) with the second end (top end) of the strut (vertical extent of shell 20 and fabric side members 30, 31), the at least one strap (fabric straps 110, straps 120, straps 130) comprising first and second strap members (groups of straps 110, 120, 130 positioned on the left and right sides of shell 20, as shown in Figure 4) connecting to (as shown in Figures 1, 4 and 10) opposed sides (left and right sides) of the anterior shell (tongue 70) and respective opposed sides (left and right) of the strut (vertical extent of shell 20 and fabric side members 30, 31) to circumferentially enclose (as shown in Figure 10) the second end (top end) of the strut (vertical extent of shell 20 and fabric side members 30, 31).
It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the securing device of Hammerslag et al. to have at least one strap connecting the anterior shell to the strut, the least one strap being adjustable in length to form the variable circumference with the second end of the strut, the at least one strap comprising first and second strap members connecting to opposed sides of the anterior shell and respective opposed sides of the strut to circumferentially enclose the second end of the strut as taught by Payton because this element is known to secure the securing device in proper position relative to the strut, as Payton teaches in column 7, lines 20-21.
In regards to claim 25, Hammerslag et al. Payton teach the apparatus of claim 20. Hammerslag et al. teaches in Figure 9  that the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) has parallel opposed edges (as defined in the annotated copy of Figure 9 provided below) forming a width (extending between the parallel opposed edges when the strut is opened as shown in Figure 9) of the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) and extending along a length of the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) from (inasmuch as the opposed parallel edges are shown in Figure 9 to have a length that extends upward away from the bottom end of the strut) the first end (bottom end).

    PNG
    media_image3.png
    669
    574
    media_image3.png
    Greyscale

In regards to claim 26, Hammerslag et al. Payton teach the apparatus of claim 20. Hammerslag et al. teaches in Figure 9 that a width (the width of the strut that that is within the bounds of the heel portion as defined in the annotated copy of Figure 9 provided above) of the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) is confined within the heel portion (as defined in the annotated copy of Figure 9 provided above) of the footplate (base or foot bed 413) along an entirety of a length (the length of the strut that includes said width) of the strut (as defined in the annotated copy of Figure 9 provided above, which includes first and second sides 410, 412) (note: a “width” can be defined “a piece of the full wideness” and a “length” can be defined “a piece or portion of a certain or a known extent;” see attached definitions of “width” and “length”).
In regards to claim 31, Hammerslag et al. and Payton teach the apparatus of claim 20. Hammerslag et al. does not teach that the footplate, connecting portion and the strut are formed from at least one plastic material.
However, Payton teaches in Figure 2 and column 5, lines 38-43 an analogous device wherein the footplate (portion of shell 20 as defined in the annotated copy of Figure 2 provided below), connecting portion (portion of shell 20 as defined in the annotated copy of Figure 2 provided below) and the strut (vertical extent of shell 20 and fabric side members 30, 31) are formed from at least one plastic material (column 5, lines 38-43 teaches that shell 20 is a “rigid non-bendable plastic shell 20” made of “a polyethylene, polypropylene, etc., plastic”).

    PNG
    media_image4.png
    388
    357
    media_image4.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the footplate, connecting portion and the strut of Hammerslag et al. as modified by Payton to be formed from at least one plastic material as taught by Payton because this element is known to be a “suitable material” for construction of a lower leg brace, as Payton teaches in column 5, lines 38-43.

Claim(s) 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammerslag et al. (US 2008/0066272) in view of Hu et al. (US 2007/0293798).
In regards to claims 29 and 30, Hammerslag et al. teaches the apparatus of claim 19. Hammerslag et al. does not teach that the footplate, connecting portion and the strut are formed from at least one plastic material; and wherein the at least one plastic material is fiber filled.
However, Hu et al. teaches in [0055] and Figure 11 an analogous device wherein the footplate (as defined in the annotated copy of Figure 11 provided below), connecting portion (as defined in the annotated copy of Figure 11 provided below the annotated copy of Figure 11 provided below) and the strut (as defined in the annotated copy of Figure 11 provided below) are formed from at least one plastic material ([0055] teaches the base 34 being “plastic;” the annotated copy of Figure 11 provided below teaches the footplate, connecting portion and strut being part of base 34 and therefore, these structures are taught to be made of plastic); and wherein the at least one plastic material is fiber filled ([0055] teaches the base 34 being made of a plastic that is “glass fiber filled nylon”).

    PNG
    media_image5.png
    785
    560
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing of the present invention to modify the footplate, connecting portion and the strut of Hammerslag et al. to be formed from at least one plastic material; and wherein the at least one plastic material is fiber filled as taught by Hu et al. because this element is known to be a “high strength” material suitable for use in a lower leg brace, as Hu et al. teaches in [0055].

Allowable Subject Matter
Note: claim 1 could potentially be allowable if rewritten or amended to overcome the claim objections, the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to more distinctly recite the securing device having a base unit secured on the second end of the strut, the base unit secured to the anterior assembly by a pair of straps connected to a cable, the tightening system including said cable, said cable operatively connected to a dial tensioner mechanism mounted to the anterior assembly, the cable extending between the anterior assembly and the base unit (please note: this is not suggested claim language, but rather meant to provide Applicant with an idea of the direction to take claim amendments), in combination with the other element(s) of the claim(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/22/2022